IA115th CONGRESS1st SessionH. J. RES. 72IN THE HOUSE OF REPRESENTATIVESFebruary 14, 2017Mr. Budd (for himself and Mr. Hunter) submitted the following joint resolution; which was referred to the Committee on Foreign AffairsJOINT RESOLUTIONRelating to the disapproval of the proposed foreign military sale to the Government of Kenya of Air Tractor aircraft with weapons, and related support. 
That the issuance of a letter of offer with respect to any of the following proposed sales to the Government of Kenya (described in the certification Transmittal No. 16–79, sent to the Speaker of the House of Representatives and the chairman of the Committee on Foreign Relations of the Senate pursuant to section 36(b)(1) of the Arms Export Control Act (22 U.S.C. 2776(b)(1))) on January 19, 2017, is hereby prohibited: (1) Twelve Air Tractor AT–802L.
(2)Two AT–504 trainer aircraft. (3)Weapons package, technical support and program management. 
